       Case
    Case
     Case    1:18-cv-07380-PGG Document
         1:18-cv-07380-PGG-OTW
          1:18-cv-07380-PGG-OTW Document121
                                 Document    Filed
                                          159-1
                                           160      04/05/19
                                                  Filed
                                                 Filed        Page
                                                        07/02/19
                                                       07/03/19    1 of122ofof23
                                                                  Page
                                                                 Page



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEARSON EDUCATION, INC.; CENGAGE
LEARNING, INC.; ELSEVIER INC.;                              No. 18-cv-7380 (PGG)
MCGRAW-HILL GLOBAL EDUCATION
HOLDINGS, LLC; and BEDFORD, FREEMAN &
WORTH PUBLISHING GROUP, LLC,

                               Plaintiffs,

                -v-



DOE 1 D/B/A ANYTHING YOU CAN IMAGINE,
et al.,

                               Defendants.



           XXXXXXXXXXXXXXX
           [COUNTER-PROPOSED] JUDGMENT ON OFFER OF JUDGMENT

               Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants Flipping

Pages, Inc. (“Flipping Pages”), Benjamin Barrett Roberts, and Cameron Wesley Roberts

(collectively, “Defendants”), served Plaintiffs Pearson Education, Inc., Cengage Learning, Inc.,

Elsevier Inc., McGraw-Hill Global Education Holdings, LLC, and Bedford, Freeman & Worth

Publishing Group, LLC (collectively, “Plaintiffs”) with an Offer of Judgment whereby

Defendants, without any admission that they are liable in this action or that Plaintiffs have

suffered any damage, offered to allow judgment to be taken by Plaintiffs against Flipping Pages

in the above-captioned action in the total amount of Two Hundred Thousand Dollars ($200,000)

(the “Offer of Judgment Amount”), which amount in total for all Plaintiffs shall be inclusive of

all damages, costs, and attorneys’ fees incurred to the date of the Offer which are recoverable

pursuant to 17 U.S.C. § 505, 15 U.S.C. § 1117, or otherwise, on the condition that all claims
    Case
     Case1:18-cv-07380-PGG-OTW
       Case
          1:18-cv-07380-PGG-OTW Document
             1:18-cv-07380-PGG Document
                                 Document 159-1
                                        121  Filed
                                           160    Filed
                                                    04/05/19
                                                 Filed  07/02/19
                                                              Page
                                                       07/03/19   Page
                                                                   2 of232ofof23
                                                                 Page



against Defendants are dismissed with prejudice, and without costs, thereby disposing of this

action as against Defendants in its entirety. Such Offer of Judgment was duly accepted by

Plaintiffs. By accepting the Offer of Judgment, Plaintiffs acknowledge that the Offer of

Judgment Amount includes all claims relating to and any potential damages concerning all of the

copyrighted works identified in Exhibit A to the Offer of Judgment and any unauthorized copies

of Plaintiffs’ copyrighted works that may have been obtained by Plaintiffs in expedited discovery

prior to the date of the Offer of Judgment.

               NOW THEREFORE, it is hereby ordered, adjudged and decreed that Judgment is

entered for Plaintiffs against Flipping Pages in the total amount of Two Hundred Thousand

Dollars ($200,000), inclusive of all damages, costs, and attorneys’ fees.

               IT IS FURTHER ordered, adjudged and decreed that all claims by Plaintiffs

against Defendants are dismissed with prejudice, and without costs, thereby disposing of this

action as against Defendants in its entirety.


 Dated: July 3, 2019
                                                     Hon. Paul G. Gardephe
                                                     United States District Judge




                                                 2
